COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DOUGLAS A. PERRY, SR.
                                                 MEMORANDUM OPINION *
v.   Record No. 1917-97-1                            PER CURIAM
                                                   MARCH 31, 1998
DORIS E. PERRY


           FROM THE CIRCUIT COURT OF THE CITY OF SUFFOLK
                     Westbrook J. Parker, Judge

           (J. Wayne Sprinkle, on brief), for appellant.
            Appellant submitting on brief.
           No brief for appellee.



     Douglas A. Perry, Sr. (husband) appeals the decision of the

circuit court.   Husband contends that the trial court erred by

(1) awarding spousal support to Doris E. Perry (wife); (2)

awarding attorney's fees to wife; and (3) allowing wife to pay

husband one-half the value of marital possessions she retained.

We disagree and affirm the circuit court's decision.

     The evidence on equitable distribution was heard by a

commissioner in chancery.   The commissioner's report "should be

sustained unless the trial court concludes that the

commissioner's findings are not supported by the evidence."       Hill

v. Hill, 227 Va. 569, 576-77, 318 S.E.2d 292, 296 (1984)

(citations omitted).    "On appeal, a decree which approves a

commissioner's report will be affirmed unless plainly wrong."

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Id. at 577, 318 S.E.2d at 296.   The trial court held a hearing on

spousal support and attorney's fees, and its decision is presumed

to be correct.   See Martin v. Pittsylvania County Dep't of Social

Servs., 3 Va. App. 15, 20, 348 S.E.2d 13, 16 (1986).

                          Spousal Support

     "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the

court and will not be disturbed on appeal unless it is clear that

some injustice has been done."   Dukelow v. Dukelow, 2 Va. App.

21, 27, 341 S.E.2d 208, 211 (1986).
          In awarding spousal support, the chancellor
          must consider the relative needs and
          abilities of the parties. He is guided by
          the nine factors that are set forth in Code
          § 20-107.1. When the chancellor has given
          due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.


Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).

     Husband contends that the trial court erred by awarding wife

spousal support because he lacked the ability to pay support due

to his expenses and outstanding loans.   He further contends that

wife did not need spousal support in light of her employment

income and her share of his monthly retirement pay.    These

contentions lack merit.

     Wife presented evidence that she was unable to meet her

current expenses without borrowing and using credit cards.     Her

standard of living had declined since the marriage ended.      Wife's


                                 2
health was poor, and her residence needed repairs she was unable

to afford.   While wife's estimate of monthly income and expenses

showed a surplus of $47, the listed expenses reflect conservative

cost estimates, with few if any provisions for unexpected

emergencies, medical bills, or extensive home repairs.

     Husband's income was almost twice that of wife.      Husband's

income and expense statement indicated that he had a monthly

deficit of $1,700, including over $1,200 in monthly debts for

marital and post-separation debts which husband alleged totaled

$25,000.
     The trial court indicated that it considered the statutory

factors, in particular the standard of living established during

the marriage, the length of the marriage, the parties' physical

conditions, and their property interests.      Inherent in the trial

court's award are its credibility determinations based upon the

parties' testimony regarding their expenses.      Evidence supports

the trial court's decision to award wife $600 in monthly support.

Therefore, we affirm its award.

                          Attorney's Fees

     An award of attorney's fees is a matter submitted to the

sound discretion of the trial court and is reviewable on appeal

only for an abuse of discretion.       See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).      The key to a proper

award of counsel fees is reasonableness under all the

circumstances.   See McGinnis v. McGinnis, 1 Va. App. 272, 277,




                                   3
338 S.E.2d 159, 162 (1985).

     Here, husband presented evidence that he had incurred over

$12,000 in attorney's fees.   Wife's counsel indicated that that

amount was reasonable in light of the number of hearings and that

wife's fees were equal to those of husband.    Based on the

evidence and the parties' respective abilities to pay, we cannot

say that the award of $6,000 to wife was unreasonable or that the

trial judge abused his discretion in making the award.

                      Equitable Distribution

     Husband contends that the trial court erred when it allowed

wife the option to pay husband one-half the value of any marital

possessions she retained.   While husband asserts that "these

items" were important to him, he fails to identify the items to

which he refers or to indicate why they are important to him.

"Statements unsupported by argument, authority, or citations to

the record do not merit appellate consideration.   We will not

search the record for errors in order to interpret the

appellant's contention and correct deficiencies in a brief."
Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239

(1992).   We do not consider this argument further.

     Accordingly, the decision of the circuit court is affirmed.

                                                         Affirmed.




                                 4